DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/15/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Response to Amendment
With respect to Specification Objections: Applicant’s amendments to the Abstract have overcome the Specification Objections previously set forth in the Non-Final Office Action dated 6/15/2022. 
With respect to Claim Objections: Applicant’s amendments to the Claims have overcome the Claim Objections previously set forth in the Non-Final Office Action dated 6/15/2022. However, new claims 18-22 filed on 9/14/2022 have created another Claim Objections, as detailed below.
With respect to 35 U.S.C. 112(f) Claim Interpretation: Applicant’s amendments to the Claims have not overcome the 35 U.S.C. 112(f) Claim Interpretation previously set forth in the Non-Final Office Action dated 6/15/2022. Applicant notes that the means of claim 11 can be a display (21), a selection knob (22), and a preset button (as 23, 24, and 25 in the drawings) in the Applicant Argument/Remarks Made in an Amendment dated 9/14/2022 (page 11). However, applicant has not added these features to the claim 11. Therefore, the 35 U.S.C. 112(f) Claim Interpretation is maintained in this Final Office Action. 
	
Response to Arguments
Applicant(s)’ arguments filed 9/14/2022 have been fully considered but they are not persuasive for the following reasons:
With respect to 35 U.S.C. 103 Rejection:
The Applicant(s)’ Argument: (Regarding claim 1 and claim 20)
The Applied References Studor in view of Volonte Does Not Teach the Claimed “the platform is tiltable around a horizontal axis” as recited in claim 1, in Applicant Argument/Remarks Made in an Amendment (page 8).
“Applicant has used US 2012/0073449 to Volonte as a translation of JP 2012/071132 A to Volonte (as apparently so does the office action). Applicant believes it is clear that US 2012/0073449 to Volonte does not teach a platform that is tiltable around a horizontal axis, as required by independent claim 1.”
 The Examiner’s Response: 
	The applicant(s)’ amendments to claim 1 have changed the scope of the claim. Examiner used references Studor in view of Volonte in the Non-Final Office Action dated 6/15/2022 for the limitation “the steam wand is tiltable around a horizontal axis”. However, the limitation “the steam wand is tiltable around a horizontal axis” has been removed from claim 1 in the Amendments to the Claims dated 9/14/2022. Therefore, the independent claim 1 is rejected by applied references Studor (previously cited in the Non-Final Office Action dated 6/15/2022) in view of Wolfe (previously cited in the Non-Final Office Action dated 6/15/2022), as detailed below. 

The Applied References Studor in view of Volonte Does Not Teach the Claimed “wherein steam and/or heated air is emitted from the end of the steam wand while tilting the steam wand” as recited in claim 20, in Applicant Argument/Remarks Made in an Amendment (pages 8-9) 
“Concerning new independent claim 20, US 2012/0073449 to Volonte does disclose an articulation 5 which "allows the wand 1 to be able to be moved angularly so as to be able to insert the second end 8 of the want 1 into a container 9 of milk..." US 2012/0073449 to Volonte [0013]. But Volonte's angular movement of wand 1 is described only for the purpose of inserting and withdrawing the wand 1 from the container 9. See also Volonte [0014]: "The possibility of moving angularly about the articulation 5 also allows the withdrawal of the wand 1 out of the container 9 at the end of the heating operation and optional frothing of the milk." Conspicuously, Volonte never mentions that the wand is moved angularly during the heating operation and optional frothing of the milk. Consequently, Volonte does not teach or suggest a tilting while steam and/or heated air is emitted from the end of the steam wand as required by independent claim 20.”
The Examiner’s Response: 
Applicant alleges that “Volonte never mentions that the wand is moved angularly during the heating operation and optional frothing of the milk. Consequently, Volonte does not teach or suggest a tilting while steam and/or heated air is emitted from the end of the steam wand as required by independent claim 20.”. 
Examiner respectfully disagrees because in response to applicant’s argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the wand is moved angularly during the heating operation and optional frothing of the milk) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Additionally, as shown in Volonte fig.1 and indicated by Volonte claim 1, the steam rod 1 delivers steam to heat and froth milk inside the container 9 while the steam rod 1 can be tilting (direction of arrow, Volonte fig.1) about the joint 5, as shown in fig.1. Furthermore, during the operation of the Volonte frothing assembly, the steam rod 1 is tilting more or less about the joint 5.  

The Applied References Studor in view of Wolfe Do Not Teach the Claimed “the platform is tiltable around a horizontal axis, wherein steam wand and platform are reciprocally movable one with respect to the other, and wherein steam and/or heated air is emitted from the end of the steam wand while tilting the platform” as recited in claim 1, in Applicant Argument/Remarks Made in an Amendment (pages 9-10) 
“Returning to independent claim 1, Applicant respectfully submits that combination of U.S. Pub. No. 2014/0134305 Al to Wolfe with Studor is unavailing and improper. Wolfe's tiltable housing 4 is a multi-walled heated device in which food to be served is cooked, not a jug in which a beverage is frothed. Moreover, Wolfe's accessor rod 44 does not emit steam or heated air and is not reciprocally movable in and out of housing 4. Indeed, rather than having such reciprocal motion, Wolfe has a lid 22 and "a locking mechanism that secures the lid to the housing prevents lid detachment when the vessel counter-rotates and an accessory is fixed to the lid." Wolfe abstract. Lid 16 is secured in place by retainer 72 against housing 4. [0055]. Therefore, Wolfe clearly does not teach or suggest, nor combination with, an apparatus in which structure such as a steam wand and the platform are reciprocally movable one with respect and the platform is tiltable around a horizontal axis and to the other while steam and/or heated air is emitted from the end of the steam wand. The person skilled in the art would not have any suggestion or motivation to employ structure of a closed cooking housing of Wolfe with Studor. 
Moreover, Applicant stresses that there is a difference between cooking food and frothing milk. As stated in Applicant's specification (page 5, lines 16 - 23): "Applicant combines a tilting motion of the jug (and/or of the steam wand) and a translational vertical motion of the steam wand with respect to the jug (and/or of the jug with respect to the steam wand). The Applicant has realized that by tilting the jug in a pivotal motion, the gravitational force forces the milk in a rotational manner. The milk creates turbulences smoothing out the air bubbles in the milk introduced by the steam. This results in a micro bubbles consistency." Wolfe is not concerned with nor efficacious for obtaining micro bubble consistency.”
The Examiner’s Response: 
Examiner respectfully disagrees because in response to applicant’s argument that Wolfe (U.S. Pub. No. 2014/0134305 Al) is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992). In this case, prior art Wolfe is used as a secondary reference to teach the claim limitation “the platform is tiltable around a horizontal axis” only. Wolfe is analogous art because the reference is reasonably pertinent to the problem faced by the inventor of tilting the platform/container holder during mixing process. See MPEP 2141.01(a).
In response to applicant’s arguments against the references individually, one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, prior art Wolfe is used as a secondary reference to teach the claim limitation “the platform is tiltable around a horizontal axis” only. The other limitations (i.e., steam wand, and steam and/or heated air is emitted from the end of the steam wand) are already disclosed and/or suggested by the primary reference Studor. Wolfe is modifying and adding features onto the frothing assembly disclosed by Studor. Therefore, the applied references Studor in view of Wolfe teaches the platform is tiltable around a horizontal axis, wherein steam wand and platform are reciprocally movable one with respect to the other, and wherein steam and/or heated air is emitted from the end of the steam wand while tilting the platform, as detailed below.
Moreover, in response to applicant’s argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a micro bubbles consistency) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  

Drawings
The drawings are objected to because figures 7a, 7b, 7c of the drawings dated 9/14/2022 are not of sufficient quality to permit examination. Accordingly, replacement drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to this Office action. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.
Applicant is given a shortened statutory period of TWO (2) MONTHS to submit new drawings in compliance with 37 CFR 1.81. Extensions of time may be obtained under the provisions of 37 CFR 1.136(a) but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133). Failure to timely submit replacement drawing sheets will result in ABANDONMENT of the application.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “APPARATUS OF FROTHING A QUANTITY OF MILK”.

Claim Objections
Claim 18-19 and claim 21-22 are objected to because of the following informalities:
Claim 18 recites the limitation “the heated airs” in line 2. This should read “the heated air” to properly refer to the corresponding limitation recited previously in claim 1 (line 4).
Claim 19 (line 1) and claim 22 (line 1) recite “the apparatus of claim 20”. This should read “The apparatus of claim 20”.
Claim 21 recites the limitation “the stream wand” in line 1. This should read “the steam wand” instead of “the stream wand”.
Claim 21 recites the limitation “the heated airs” in lines 2-3. This should read “the heated air” to properly refer to the corresponding limitation recited previously in claim 20 (line 4).
Appropriate correction is required. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” (or “step”). Such claim limitation(s) is/are: 
“means for selecting one of a plurality of parameters” in claim 11 (line 2). This limitation uses the term “means” (Prong A); the term “means” is modified by functional language “for selecting one of a plurality of parameters” (Prong B); and the term “means” is not modified by sufficient structures, materials or acts for performing the claimed function (Prong C). Therefore, the limitation “means for selecting one of a plurality of parameters” invokes 35 U.S.C. 112(f). For examination purposes, the limitation “means for selecting one of a plurality of parameters” is being interpreted as “The user interface 20 could comprise a display and any known means for selecting and/or entering parameters. Such means could include a keyword, a (LCD) touch screen, selection keys, selection knob(s), arrangements based on speech recognition or the like; and equivalents”, as indicated by the Specification on page 13, lines 15-19. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7, 11, 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Studor et al. (U.S. Pub. No. 2014/0264972 A1, previously cited) in view of Wolfe (U.S. Pub. No. 2014/0134305 A1, previously cited). 
Regarding claim 1, Studor discloses an apparatus (frothing assembly 22, figs.1-13) for frothing a quantity of milk for preparing a beverage (frothing milk for producing certain types of beverages-especially various types of coffee-based beverages, Par.0003), the apparatus (frothing assembly 22, figs.1-13) comprising: 
a platform (platform 76 or container holder 76, fig.2, Par.0071) for supporting a jug (“a container (e.g., a cup)”, Par.0071) containing the quantity of milk to be frothed (container containing milk and/or other liquid ingredients for beverages, Par.0071) [Par.0071 cited: “…a container holder or platform 76 that is configured to receive a container (e.g., a cup) containing liquid (e.g., milk and/or other liquid ingredients for beverages, for example, chocolate, sweetener(s), and/or other flavoring(s)) that is to be frothed…”]; and 
a steam wand (wand module 24 comprises elongate member 30 and plash guard or shroud 32, fig.2) comprising an end (the end of the steam wand, see annotated fig.2 below) configured to emit steam and/or heated air (the end of steam wand member 30 configured to emit steam or air as indicated in Par.0039) [Par.0039 cited: “…The elongate member 30 is configured to be inserted into a liquid that is to be frothed by the frothing assembly 22 and to allow fluid, for example, air or steam, to be introduced or injected into the fluid to promote the frothing process…”], 

    PNG
    media_image1.png
    987
    842
    media_image1.png
    Greyscale

wherein the steam wand (wand module 24 comprises elongate member 30 and plash guard or shroud 32, fig.2) and the platform (platform 76 or container holder 76, fig.2, Par.0071) are reciprocally movable one with respect to the other (platform/container holder 76 moves along axis 80 and axis 54, and wand module 24 moves along axis 54; therefore, they are reciprocally movable one with respect to the other as can be seen in fig.2 and cited in Par.0073) [Par.0073 cited: “…the actuator 78 is operable to drive the movement of the container holder 76 along a longitudinal axis 80 that is normal or perpendicular (i.e., exactly normal or perpendicular or at least within operational tolerances to the axis 54 along which the actuator 26 moves the wand module 24… the container holder 76 may also or alternatively be moved axially relative to the axis 54, and therefore, the present disclosure is not limited to any particular movement of the container holder 76…”]; 
Studor does not disclose:
wherein the platform is tiltable around a horizontal axis
wherein steam and/or heated air is emitted from the end of the steam wand the 
However, Wolfe teaches a cooking device (2, figs.1-14) comprises a container holder (4; figs.1, 7, 8, 10, 11) and a container (14; figs.1-3, 6, 8), 

    PNG
    media_image2.png
    937
    803
    media_image2.png
    Greyscale


wherein the platform (container holder 4; Wolfe figs.1, 11, 11a-11c) is tiltable around a horizontal axis (axis 8, Wolfe fig.1) [it is noted that as shown in Wolfe fig.11a-11c, container holder 4 is tiltable around a horizontal axis 8; Par.0055] 

    PNG
    media_image3.png
    848
    660
    media_image3.png
    Greyscale

Wolfe also teaches wherein the cooking process is in operation while tilting said supporting platform/container holder (container holder 4 is tiltable during cooking process, as shown in Wolfe figs.11a-11c and indicated by Wolfe Par.0019, 0094, 0095) [Par.0019 cited: “…This application describes an improved cooking device and method by which foods or other substances are mixed, tumbled, stirred, heated and/or cooked inside a vessel that may be rotated, tilted, and/or positioned angularly…”; Par.0094 cited: “...user interface 42, or control panel, that allows the user to program the desired cooking methods by choosing settings for time, temperature, speed of rotation, direction of rotation, heat source, and tilt of the device as singular functions or in combination with one or more of each feature…”; Par.0095 cited: “…A program may be set, for example, that has the following method of cooking: 5 minutes at low heat/4 rpm spin/60 degree tilt from horizontal/clockwise rotation/bottom coil, then 5 minutes at med heat/6 rpm spin/60 degree tilt/clockwise rotation/bottom and top coils, followed by 5 minutes med-high heat/8 rpm rotation/30 degree tilt/counterclockwise rotation/bottom coil, turning to a keep-warm condition of maximum 60 minutes/low heat/2 rpm/75 degree tilt/clockwise/top coil…”; Therefore, the cooking process is in operation while tilting said supporting platform/container holder].
Wolfe is analogous art because the reference is reasonably pertinent to the problem faced by the inventor of tilting the platform/container holder during mixing/cooking process. See MPEP 2141.01(a).
Therefore, the modification of Studor in view of Wolf would teach
wherein steam and/or heated air is emitted from the end of the steam wand (the end of steam wand member 30 configured to emit steam or air as indicated in Studor Par.0039) [Par.0039 cited: “…The elongate member 30 is configured to be inserted into a liquid that is to be frothed by the frothing assembly 22 and to allow fluid, for example, air or steam, to be introduced or injected into the fluid to promote the frothing process…”] while tilting the (combination of Studor in view of Wolf, the platform is tilting during the operation of the steam wand).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Studor, by adding the teachings of platform/container holder is tiltable around a horizontal axis, as taught by Wolfe, in a way that the steam and air from the steam wand are able to emit to the container while tilting platform/container holder because the addition of platform/container holder tilting feature into a mixing apparatus would have facilitated quality and consistency of the end result, as recognized by Wolfe [Par.0004]. Specifically, in the milk frothing apparatus, the modification would allow the liquid (milk) inside the milk jug to be evenly heated/frothed, in order to increase the foam volume and reduce frothing duration.

Regarding claim 2, Studor in view of Wolfe teaches the apparatus as set forth above, Studor also discloses 
wherein the steam wand (wand module 24 comprises elongate member 30 and plash guard or shroud 32, Studor fig.2) and the platform (platform/container holder 76, Studor fig.2) are movable one with respect to the other (wand module 24 and platform/container holder 76 are movable one with respect to the other, as indicated by Studor Par.0073 and shown in Studor fig.2, see detailed explanation in claim 1) through a translational vertical motion (vertical motion along axis 54, Studor fig.2) of the steam wand (steam module 24 moves along vertical axis 54, Studor fig.2, Par.0073) with respect to the jug (with respect to the cup/container held by platform/container holder 76, Studor Par.0073) and/or of the jug with respect to the steam wand (cup/container held by platform/container holder 76 moves along axis 54 and axis 80 with respect to steam module 24, Studor fig.2, Par.0073) [Studor Par.0073 cited: “…the actuator 78 is operable to drive the movement of the container holder 76 along a longitudinal axis 80 that is normal or perpendicular (i.e., exactly normal or perpendicular or at least within operational tolerances to the axis 54 along which the actuator 26 moves the wand module 24… the container holder 76 may also or alternatively be moved axially relative to the axis 54, and therefore, the present disclosure is not limited to any particular movement of the container holder 76…”].  

Regarding claim 3, Studor in view of Wolfe teaches the apparatus as set forth above, Wolfe further teaches 

    PNG
    media_image4.png
    700
    658
    media_image4.png
    Greyscale

a horizontal shaft (horizontal shaft 61, Wolfe fig.11, Par.0087) and a motor (motor 90, Wolfe fig.1, Par.0087) connected to said horizontal shaft (motor 90 is connected to shaft 61 in order to control the tilting of platform/container holder 4, as described in details in Wolfe Par.0087), 
wherein the horizontal shaft (horizontal shaft 61, Wolfe fig.11, Par.0087) is also connected to the platform (horizontal shaft 61 shaft is connected to platform/container holder 4, as shown in Wolfe fig.11) so that tilting of the horizontal shaft results into tilting of the platform (tilting horizontal shaft 61 results in tilting of the platform/container holder 4 as shown in Wolfe figs. 11a-11c, and described in Wolfe Par.0087).
Wolfe is analogous art because the reference is reasonably pertinent to the problem faced by the inventor of tilting the platform/container holder during mixing/cooking process. See MPEP 2141.01(a).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Studor, by adding the teachings of platform/container holder is tiltable around a horizontal axis and tilting of the shaft results into tilting of the platform/container holder, as taught by Wolfe, because the addition of platform/container holder tilting feature into a mixing apparatus would have facilitated quality and consistency of the end result, as recognized by Wolfe [Par.0004]. Specifically, in the milk frothing apparatus, the modification would allow the liquid (milk) inside the milk jug to be evenly heated/frothed, in order to increase the foam volume and reduce frothing duration.

Regarding claim 4, Studor in view of Wolfe teaches the apparatus as set forth above, Studor also discloses 
wherein the platform (platform/container holder 76, fig.2) comprises a centering mechanism (it is noted that as shown in fig.2, platform/container holder 76 comprises a stepped concentric structure illustrated by circles at different diameters, see a zoom-in platform/container holder 76 in fig.2 below) which is designed in such a way that a jug of a first diameter or a jug of a second diameter (cup/container placed on top of platform/container holder 76, Par.0074), which is higher than the first diameter, can be accommodated on the platform (platform/container holder 76, fig.2) in a centered way (it is noted that as shown in fig.2, platform/container holder 76 has stepped concentric structure, where the diameter of outer circles are larger than the inner the circles, and the outer circlers are positioned higher than the inner circles; thus cup/container with bigger diameter is positioned higher than cup/container with smaller diameter, and cup/container is placed on top of platform/container holder 76 in centered way, i.e., placed in the center of platform/container holder 76).  

Regarding claim 5, Studor in view of Wolfe teaches the apparatus as set forth above, Studor also discloses 
a linear actuator (linear actuator 26, fig.2, Par.0055) [Par.0055 cited: “…the actuator 26 may comprise a motor-driven linear actuator…”] with a translation carriage (bracket 66 movable along vertical axis 54, fig.2, Par.0057) for translating vertically the steam wand (bracket 66 mounted on vertical axis 54 is configured to move the wand module 24 along vertical axis 54, fig.2, Par.0057) connected to the translation carriage (wand module 24 is connected to bracket 66 via mounting arm 60, fig.2, Par.0057) [Par.0057 cited: “…the mounting arm 60 is configured to import the linear movement of the actuator 26 along the axis 54 to the wand module 24…The mounting arm 60 may include a mounting bracket 66 at the first end 62 that is configured to mount the mounting arm 60 to the actuator 26…”].  

Regarding claim 7, Studor in view of Wolfe teaches the apparatus as set forth above, Studor also discloses 
a proximity sensor (liquid level sensors 94, fig.10, Par.0080) for measuring milk level in the jug (for measuring the level of the liquid in the cup prior to, during, or after the performance of a frothing process, Par.0080) [Par.0080 cited: “…one or more liquid level sensors 94 (e.g., ultrasound sensors, optical sensors, IR sensors, or any other suitable sensing device) to sense or measure the level of the liquid in the cup prior to, during, or after the performance of a frothing process…”].  

    PNG
    media_image5.png
    506
    670
    media_image5.png
    Greyscale


Regarding claim 11, Studor in view of Wolfe teaches the apparatus as set forth above, Studor also discloses 
a display (display on user input device 12, Par.0123) [Par.0123 cited: “…the user input device 12 may include, or be configured to have displayed on a display device thereof…”] 
and means (graphical user interfaces (GUIs), Par.0123) (it is noted that graphical user interfaces (GUIs) is a well-known common user interface that includes graphical representation like buttons and icons) [see 35 U.S.C. 112(f) Claim Interpretation section above for this limitation interpretation]  for selecting one of a plurality of parameters (graphical user interfaces (GUIs) can be used to select a desired beverage, e.g., “cup size, particular types and/or amounts of contents/ingredients to be used (e.g., additives, milk types, etc.), and the like to be used in the generation of the beverage”, Par.0123) [Par.0123 cited: “…one or more graphical user interfaces (GUIs) that may be used to select a desired beverage. This may comprise, for example, selecting the desired beverage from one or more standard, predetermined beverages, or creating a more personalized or customized beverage by selecting particular characteristics, such as, for example, cup size, particular types and/or amounts of contents/ingredients to be used (e.g., additives, milk types, etc.), and the like to be used in the generation of the beverage…”].

Regarding claim 18, Studor in view of Wolfe teaches the apparatus as set forth above, Studor in view of Wolfe teaches
wherein the platform (container holder 4; Wolfe figs.1, 11, 11a-11c)  is tiltable to repetitively oscillate about the horizontal axis (axis 8, Wolfe fig.1) [it is noted that as shown in Wolfe fig.11a-11c, container holder 4 is tiltable around a horizontal axis 8; Wolfe Par.0055] while the steam and/or the heated airs is emitted from the end of the steam wand (combination of Studor in view of Wolf, the platform/container holder is tilting while the steam and/or heated air is emitted from the end of steam wand, see Studor annotated fig.2 in the rejection of claim 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Studor, by adding the teachings of platform/container holder is tiltable around a horizontal axis, as taught by Wolfe, in a way that the steam and air from the steam wand are able to emit to the container while tilting platform/container holder because the addition of platform/container holder tilting feature into a mixing apparatus would have facilitated quality and consistency of the end result, as recognized by Wolfe [Par.0004]. Specifically, in the milk frothing apparatus, the modification would allow the liquid (milk) inside the milk jug to be evenly heated/frothed, in order to increase the foam volume and reduce frothing duration.

Regarding claim 19, Studor in view of Wolfe teaches the apparatus as set forth above, Wolfe also teaches
further comprising a processor (“a processor of a user device”, Wolfe claim 50) configured to control one or both of a tilting angle and a tilting speed of the platform (processor coupled with user interface and control panel that allows control both of titling angle and tilting speed, as indicated by Wolfe Par.0094-0095) [Par.0094 cited: “...user interface 42, or control panel, that allows the user to program the desired cooking methods by choosing settings for time, temperature, speed of rotation, direction of rotation, heat source, and tilt of the device as singular functions or in combination with one or more of each feature…”; Par.0095 cited: “…A program may be set, for example, that has the following method of cooking: 5 minutes at low heat/4 rpm spin/60 degree tilt from horizontal/clockwise rotation/bottom coil, then 5 minutes at med heat/6 rpm spin/60 degree tilt/clockwise rotation/bottom and top coils, followed by 5 minutes med-high heat/8 rpm rotation/30 degree tilt/counterclockwise rotation/bottom coil, turning to a keep-warm condition of maximum 60 minutes/low heat/2 rpm/75 degree tilt/clockwise/top coil…”].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Studor in view of Wolfe, by further adding the teachings of a processor configured to control one or both of a tilting angle and a tilting speed of the platform, as taught by Wolfe, in order to automatically control the operation of the frothing assembly during heating/frothing process. The modification would allow user to automatically control the foam volume and frothing duration, and thus, the quality and the consistency of the heated/foamed milk can be monitored.

Claims 6, 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Studor et al. (U.S. Pub. No. 2014/0264972 A1, previously cited) in view of Wolfe (U.S. Pub. No. 2014/0134305 A1, previously cited) and further in view of Adriaens (Pub. No. WO 2016/079680 A1, previously cited).
Regarding claim 6, Studor in view of Wolfe teaches the apparatus as set forth above, Studor also discloses 
a milk temperature sensor (temperature sensor 92, fig.10, Par.0080) arranged [Par.0080 cited: “…one or more of the sensors 90 may be integrated into another component of the frothing assembly (e.g., the wand module 24, container holder 76, etc.)…”] for sensing a temperature of the milk in the jug (to sense or measure the temperature of the liquid in the cup/container placed on top of platform/container holder 76, fig.10, Par.0080).  

    PNG
    media_image6.png
    506
    670
    media_image6.png
    Greyscale

Studor in view of Wolfe does not teach 
the milk temperature sensor is infrared sensor, and another infrared temperature sensor arranged for sensing a temperature of a side wall of the jug.
However, Adriaens teaches a milk frothing device (10, figs.1-6) comprises 
a temperature sensor is an infrared sensor (19, fig.2) configured to measure the liquid inside of milk jug (9, fig.2) of the milk frothing device (10, figs.1-6) [Par.0040 cited: “…If the milk jug 9 is made from a highly thermally conductive material, such as a metal, preferably stainless steel, then the temperature of the wall, which is preferably a single wall, forms a good approximation of the temperature of the liquid (milk) in the jug 9…”].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Studor in view of Wolfe, by replacing the temperature sensor 92 as disclosed by Studor, by the infrared milk temperature sensor as taught by Adriaens, because by doing so, the infrared milk temperature sensor can be used to measure the temperature of the liquid (milk) inside the milk jug without having the sensor to touch the liquid (milk) inside of the milk jug since the infrared temperature sensor from the PyroCouple™ series, as taught by Adriaens, is a non-contact sensor. Thus, the modification would allow the improvement of food safety.
Adriaens also teaches at least one of an infrared temperature sensor (temperature sensor 19 is an infrared sensor, Par.0040, fig.2) arranged (“arranged in hole 123”, Par.0040, figs.1-2) for sensing a temperature of a side wall of the jug (for sensing temperature of the wall of the milk jug 9, Par.0040) [Par.0040 cited: “…The temperature sensor is preferably an infrared sensor, and is configured to measure the temperature of the wall of the milk jug 9…”].

    PNG
    media_image7.png
    726
    656
    media_image7.png
    Greyscale

    PNG
    media_image8.png
    736
    631
    media_image8.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Studor in view of Wolfe, by adding the teachings of infrared temperature sensor, as taught by Adriaens, because by doing so, the temperature of the side wall of the milk jug can be measured by the infrared temperature sensor. Additionally, if the milk jug is made from a highly thermally conductive material, such as a metal, preferably stainless steel, then the temperature of the wall, which is preferably a single wall, the infrared temperature sensor also forms a good approximation of the temperature of the liquid (milk) in the jug, as recognized by Adriaens [Par.0040]. Thus, the modification would allow both temperature of side wall of the milk jug and temperature of liquid (milk) inside of the milk jug to be detected, in order to monitor the temperature to reach the desired beverage temperature.

Regarding claim 8, Studor in view of Wolfe teaches the apparatus as set forth above, but does not teach 
a radio-frequency identification, RFID, reader configured for reading a radio- frequency identification, RFID, tag in order to identify a size of the jug.
Adriaens teaches 
a radio-frequency identification, RFID (RFID, Par.0047), reader (the receiver configured to read RFID, Par.0047) configured for reading a radio-frequency identification, RFID, tag (RFID tag, Par.0047) (the receiver configured to read RFID tag, Par.0047) [Par.0047 cited: “…an RFID tag or RFID chip incorporated in the jug 9, which can be read by a receiver connected to the control unit 18…”] in order to identify a size of the jug (the detection of different sizes and/or shapes of the jug can be read from RFID tag or RFID chip incorporated in the jug 9, which can be read by a receiver connected to the control unit 18, Par.0047).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Studor in view of Wolfe, by adding the teachings of Adriaens about the RFID reader and RFID tag/chip, because by doing so, different sizes and/or shapes of milk jug can be automatically detected, as recognized by Adriaens [Par.0047]. Thus, the modification would allow the liquid level to be advantageously determined taking into account the type of liquid and/or a size of the jug, in order for the control unit to retrieve the correct data in relation to the jug (e.g. selection of the correct look-up table), as recognized by Adriaens [Par.0060]. 

Regarding claim 9, Studor in view of Wolfe teaches the apparatus as set forth above, but does not teach
a proximity sensor in order to identify a size of the jug.
Adriaens teaches 
a proximity sensor (“suitable sensors”, Par.0047) in order to identify a size of the jug (the detection of different sizes and/or shapes of the jug can be identified automatically by suitable sensors, Par.0047) [Par.0047 cited: “…The holder 20 may be configured to receive jugs 9 of different sizes and/or shapes. In this case, detection of the type may be effected manually, through input via the user interface 16, or automatically, via suitable sensors…”].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Studor in view of Wolfe, by adding the teachings of Adriaens about suitable sensors configured to identify the size of jug, because by doing so, different sizes and/or shapes of milk jug can be automatically detected, as recognized by Adriaens [Par.0047]. Thus, the modification would allow the liquid level to be advantageously determined taking into account the type of liquid and/or a size of the jug, in order for the control unit to retrieve the correct data in relation to the jug (e.g. selection of the correct look-up table), as recognized by Adriaens [Par.0060]. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Studor et al. (U.S. Pub. No. 2014/0264972 A1, previously cited) in view of Wolfe (U.S. Pub. No. 2014/0134305 A1, previously cited), and further in view of Prefontaine (U.S. Pub. No. 2015/0064323 A1, previously cited).
Regarding claim 10, Studor in view of Wolfe teaches the apparatus as set forth above, Studor further discloses 
a valve (valve 75, fig.2, Par.0059) connected to a source of steam (“communication of fluid from one or more fluid sources to the wand module 24”, Par.0059). 
Studor also discloses the valve(s) 75 may comprise any number of suitable electrically controlled valves, such as, for example and without limitation, a solenoid valve [Studor Par.0059]. 
However, Studor does not explicitly disclose 
the solenoid valve 75 is a three-way valve.
Prefontaine teaches an espresso machine comprises steam apertures for producing steamed, frothed, and/or heated milk, and 
a solenoid valve used for controlling flow paths is a three-way (3-way) solenoid valve [Prefontaine Par.0049]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute Studor solenoid valve with the Prefontaine three-way solenoid valve because the substitution of one known element for another with no change in their respective functions, and the modification would yield a predictable result of controlling steam flow path delivered to the steam wand. MPEP 2143 I (B).  

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Studor et al. (U.S. Pub. No. 2014/0264972 A1, previously cited) in view of Volonte et al. (Pub. No. JP 2012/071132 A, previously cited).
Regarding claim 20, Studor discloses an apparatus (frothing assembly 22, figs.1-13) for frothing a quantity of milk for preparing a beverage (frothing milk for producing certain types of beverages-especially various types of coffee-based beverages, Par.0003), the apparatus (frothing assembly 22, figs.1-13) comprising: 
a platform (platform 76 or container holder 76, fig.2, Par.0071) for supporting a jug (“a container (e.g., a cup)”, Par.0071) containing the quantity of milk to be frothed (container containing milk and/or other liquid ingredients for beverages, Par.0071) [Par.0071 cited: “…a container holder or platform 76 that is configured to receive a container (e.g., a cup) containing liquid (e.g., milk and/or other liquid ingredients for beverages, for example, chocolate, sweetener(s), and/or other flavoring(s)) that is to be frothed…”]; and 
a steam wand (wand module 24 comprises elongate member 30 and plash guard or shroud 32, fig.2) comprising an end (the end of steam wand, see Studor annotated fig.2 in the rejection of claim 1) configured to emit steam and/or heated air (the end of steam wand member 30 configured to emit steam or air as indicated in Par.0039) [Par.0039 cited: “…The elongate member 30 is configured to be inserted into a liquid that is to be frothed by the frothing assembly 22 and to allow fluid, for example, air or steam, to be introduced or injected into the fluid to promote the frothing process…”], 
wherein the steam wand (wand module 24 comprises elongate member 30 and plash guard or shroud 32, fig.2) and the platform (platform 76 or container holder 76, fig.2, Par.0071) are reciprocally movable one with respect to the other (platform/container holder 76 moves along axis 80 and axis 54, and wand module 24 moves along axis 54; therefore, they are reciprocally movable one with respect to the other, as can be seen in fig.2 and cited in Par.0073) [Par.0073 cited: “…the actuator 78 is operable to drive the movement of the container holder 76 along a longitudinal axis 80 that is normal or perpendicular (i.e., exactly normal or perpendicular or at least within operational tolerances to the axis 54 along which the actuator 26 moves the wand module 24… the container holder 76 may also or alternatively be moved axially relative to the axis 54, and therefore, the present disclosure is not limited to any particular movement of the container holder 76…”];
Studor does not disclose:
wherein the steam wand is tiltable around a horizontal axis; 
wherein steam and/or heated air is emitted from the end of the steam wand while tilting the steam wand.
Volonte teaches a milk frother (figs.1-2) comprises a steam rod (1, fig.1) for heating or frothing an amount of milk or applying steam to heat and froth it with steam introduced into a container (9, fig.1) in which the amount of milk is placed,
wherein the steam wand (steam rod 1, Volonte fig.1) is tiltable (tiltable by joint 5; Volonte fig.1, Par.0012) [Volonte Par.0012 cited: “…steam rod 1 is tilted and movable by the joint 5…”] around a horizontal axis (as represented by an arrow shown in Volonte fig.1) (as shown in Volonte fig.1 and indicated by Volonte Par.0012 & claim 1, steam rod 1 is tilting and moving around horizontal axis (direction of arrow)); 
wherein steam and/or heated air is emitted from the end of the steam wand (steam exits from the end of steam rod 1, steam rod 1 applies steam to heat and froth milk inside container 9, as indicated by Volonte claim 1) while tilting the steam wand (while the steam rod 1 can be tilting about the joint 5, as shown in fig.1 (direction of arrow) and indicated by Volonte claim 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Studor, by adding the teachings of steam wand is tiltable around a horizontal axis, as taught by Volonte, because the modification would yield a predictable outcome of facilitating quality and consistency of the end result which one of ordinary skill would have expected. Specifically, the modification would guide the steam downward into the liquid (milk) inside the milk jug, and allow the liquid (milk) inside the milk jug to be evenly heated/frothed, in order to increase the foam volume and reduce frothing duration. MPEP 2143 I (D).

Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Studor et al. (U.S. Pub. No. 2014/0264972 A1, previously cited) in view of Volonte et al. (Pub. No. JP 2012/071132 A, previously cited), and further in view of Liu (Pub. No. EP 1532902 A1, newly cited).
Regarding claim 21, Studor in view of Volonte teaches the apparatus as set forth above, but does not teach:
wherein the steam wand is tiltable to repetitively oscillate about the horizontal axis while the steam and/or the heated airs is emitted from the end of the steam wand.
Liu teaches an automatic food cooking apparatus (Liu figs.1, 13):
wherein the wand (linker 433, Liu annotated fig.13 below) is tiltable to repetitively oscillate about the horizontal axis (linker 433 is tiltable to repetitively oscillate about the horizontal axis while the cooking machine is in operation, see Liu fig.1 and Liu annotated fig.13 below) while the steam and/or the heated airs is emitted from the end of the steam wand (combination of Studor in view of Volonte and further in view of Liu, the steam wand is tiltable to repetitively oscillate about the horizontal axis while the steam and/or the heated airs is emitted from the end of the steam wand).

    PNG
    media_image9.png
    875
    653
    media_image9.png
    Greyscale

Liu is analogous art because the reference is reasonably pertinent to the problem faced by the inventor of tilting the wand repetitively oscillate about the horizontal axis. See MPEP 2141.01(a).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Studor in view of Volonte, by further adding the teaching of the wand is tiltable to repetitively oscillate about the horizontal axis, as taught by Liu, in order to continuously tilting the froth wand while the frothing assembly is in operation, so that the milk can be evenly heated/frothed. The modification would increase the foam volume and reduce the frothing duration, and thus, save energy. 

Regarding claim 22, Studor in view of Volonte teaches the apparatus as set forth above, but does not teach:
further comprising a processor configured to control a tilting speed of the steam wand.
Liu teaches an automatic food cooking apparatus (Liu figs.1, 13):
further comprising a processor (“computer system”, Liu Par.0090) configured to control a tilting speed of the steam wand (as indicated by Liu Par.0090 & Par.0106, the computer system controls the driving, the speed and acceleration of motion of the mechanical motion driving unit; and thus, computer control system control the motor 424; therefore, computer system control the tilting speed of driving unit 433 because driving unit 433 is driven by motor 424, fig.13).
Liu is analogous art because the reference is reasonably pertinent to the problem faced by the inventor of tilting the wand repetitively oscillate about the horizontal axis. See MPEP 2141.01(a).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Studor in view of Volonte, by further adding the teaching of a processor configured to control tilting speed of wand, as taught by Liu, in order to automatically control the operation of the frothing assembly during heating/frothing process. The modification would allow user to automatically control the foam volume and frothing duration, and thus, the quality and the consistency of the heated/foamed milk can be monitored.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAO TRAN-LE whose telephone number is (571) 272-7535. The examiner can normally be reached M-F 9:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HELENA KOSANOVIC can be reached on (571) 272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THAO UYEN TRAN-LE/Examiner, Art Unit 3761                                                                                                                                                                                                        

/HELENA KOSANOVIC/Supervisory Patent Examiner, 
Art Unit 3761